1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   DENNIS CURTIS HISLE,                                   )   Case No. 1:17-cv-01400-LJO-SAB (PC)
                                                            )
12                    Plaintiff,                            )
                                                            )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                             )   FOR UNITED STATES MARSHAL TO SERVE
                                                                SUMMONS AND COMPLAINT ON DEFENDANT
14                                                          )   MUSHTAQ AHMED AS MOOT
     MARLYN CONANAN, et al.,
                                                            )
15                    Defendants.                           )   [ECF No. 102]
                                                            )
16                                                          )

17           Plaintiff Dennis Curtis Hisle is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19           Currently before the Court is Plaintiff’s motion for the United States Marshal to serve the
20   summons and complaint on Defendant Mushtaq Ahmed, filed January 21, 2020. (ECF No. 102.)
21   Plaintiff seeks the service documents in order to serve the summons and complaint on Defendant
22   Ahmed. Plaintiff is advised that July 18, 2019, the Court ordered the complaint and summons be
23   electronically served on Defendant Mushtaq Ahmed, which required no action on the part of Plaintiff.
24   (ECF No. 80.)1 On September 5, 2019, Defendant Ahmed waived service of the summons and
25
26   1
       As stated in the Court’s July 18, 2019, order, “‘E-service’ means that instead of having plaintiffs fill out service
     paperwork for the United States Marshal to mail to the defendants or through personal service, the Court will provide
27   paperwork regarding the defendants electronically to the California Department of Corrections and Rehabilitation (CDCR)
     and the California Attorney’s General’s Office, each of which has agreed to participate in this program.” (ECF No. 90 at
28   2.)

                                                                1
1    complaint, and he timely filed an answer on October 30, 2019. (ECF Nos. 87, 91.) Accordingly,

2    Plaintiff’s motion to have the United States Marshal serve Defendant Mushtaq Ahmed is denied as

3    moot.

4
5    IT IS SO ORDERED.

6    Dated:   January 22, 2020
7                                                   UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
